DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant’s Reply, filed 07/22/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 9-12 under Zhang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sheerin in view of Shin and Anbo in view of Shin.
Allowable Subject Matter
Claims 6-7, 14 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheerin et al (US 2014/0369511 A1) in view of Shin et al (US 2012/0130713 A1).
Regarding claim 1, Sheerin et al disclose a method for processing earphone abnormality, which is applied to an earphone including a primary microphone and a secondary microphone (Sheerin et al; Para [0013]), comprising: obtaining sound signals picked up by the primary microphone and the secondary microphone from a specified sound source when the earphone is in a self-detection state (Sheerin et al; Para [0022]; obtaining sensor output signals); obtaining signal sensitivities of the primary microphone and the secondary microphone in a set frequency band according to frequency response curves of sound signals picked up by the primary microphone and the secondary microphone respectively (Sheerin et al; Para [0022]; response from microphone for each calibration signal): determining that a signal sensitivity of only one of the primary microphone and the secondary microphone in the set frequency band is greater than a preset sensitivity threshold (Sheerin et al; Para [0038]; compare difference of first and second microphone response to threshold); and in response to determining that the signal sensitivity of only one of the primary microphone and the secondary microphone in the set frequency band is greater than a preset sensitivity threshold (Sheerin et al; Para [0038]; compare difference of first and second microphone response to threshold), but do not expressly disclose switching a dual-microphone noise reduction algorithm to a single microphone noise reduction algorithm. However, Shin et al disclose a device comprising switching a dual-microphone noise reduction algorithm to a single microphone noise reduction algorithm (Shin et al; Fig 1; switching between single and dual microphone). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the switching mode taught by Shin as switching mode for the device taught Sheerin when error detected. The motivation to do so would have been the reduction of power consumption.

Regarding claim 2, Sheerin et al in view of Shin et al disclose the method according to claim 1, wherein a distance between the specified sound source and the primary microphone is equal to a distance between the specified sound source and the secondary microphone (Sheerin et al; Fig 1A; speaker is equidistant to each mic).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheerin et al (US 2014/0369511 A1) in view of Shin et al (US 2012/0130713 A1) and further in view of Darlington et al (US 2019/0080682 A1).
Regarding claim 3, Sheerin et al in view of Shin et al disclose the method according to claim 1, but do not expressly disclose wherein the method further comprises: controlling, in response to a self-detection instruction issued when a user finds that the earphone picks up abnormally, the earphone to enter a self-detection state; or, controlling, whenever a self-detection period arrives, the earphone to enter the self-detection state. However, Darlington et al disclose a device further comprises: controlling, in response to a self-detection instruction issued when a user finds that the earphone picks up abnormally, the earphone to enter a self-detection state; or, controlling, whenever a self-detection period arrives, the earphone to enter the self-detection state Darlington et al; Para [0030][0085]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the instruction feature taught by Darlington as calibration start feature for the device taught Sheerin when error detected. The motivation to do so would have been to provide a plurality of calibration command to the user.

Claims 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Anbauer et al (US 2005/0276423 A1) in view of Sheerin et al (US 2014/0369511 A1).
Regarding claim 5, Anbauer et al disclose a method for processing earphone abnormality, which is applied to an earphone including a primary microphone and a secondary microphone (Anbauer et al; Para [0060]; handsfree device interpreted as earphone), comprising: obtaining sound signals picked up by the primary microphone and the secondary microphone from a specified sound source when the earphone is in a self-detection state (Anbauer et al; Fig 4; microphone 1 and microphone 2 output): obtaining signal sensitivities of the primary microphone and the secondary microphone in a set frequency band according to frequency response curves of sound signals picked up by the primary microphone and the secondary microphone respectively (Anbauer et al; Fig 4; microphone 1 and microphone 2 output):, calculating a difference between the frequency response curves of the sound signals picked up by the primary microphone and the secondary microphone to obtain a frequency response difference curve (Anbauer et al; Fig 4; output of subtraction); and performing, if an absolute value of the frequency response difference curve in the set frequency band is within a first sensitivity range, compensation on one microphone of the primary microphone and the secondary microphone which picks up the sound signal with the lower sensitivity (Anbauer et al; Fig 4; gain compensation based on difference value between the microphone); but do not expressly disclose in response to determining that it is not a case where the signal sensitivity of only one of the primary microphone and the secondary microphone in the set frequency band is greater than a preset sensitivity threshold. However, Sheerin et al disclose a device comprising in response to determining that it is not a case where the signal sensitivity of only one of the primary microphone and the secondary microphone in the set frequency band is greater than a preset sensitivity threshold (Sheerin et al; Fig 3; step 72). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensitivity comparison taught by Sheerin as comparison for the device taught Anbauer. The motivation to do so would have been the reduction of processing operations.

Regarding claim 9, Anbauer et al in view of Sheerin et al disclose the method according to claim 5, wherein the performing gain compensation on one microphone of the primary microphone and the secondary microphone which picks up the sound signal with the lower sensitivity comprises: performing gain compensation on the microphone with the lower sensitivity according to a sensitivity of the frequency response difference curve in the set frequency band (Anbauer et al; Para [0050]), to cause a sensitivity of a corrected frequency response difference curve in the set frequency band to be less than a lower limit sensitivity value of the first sensitivity range (Anbauer et al; Para [0050]).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anbo et al (CN 108401218A) in view of in view of Shin et al (US 2012/0130713 A1).
Regarding claim 10, Anbo et al disclose an earphone, comprising a primary microphone, a secondary microphone (Anbo et al; Page 1; lines 20-30; feedforward and feedback microphone), and a processor (Anbo et al; Page 5; lines 1-15), wherein the primary microphone and the secondary microphone are configured to pick up sound signals from a specified sound source (Anbo et al; Page 1; lines 20-30; feedforward and feedback microphone pickup speaker signals); the processor is configured to perform at least one of four operations: first operation: obtain the sound signals picked up by the primary microphone and the secondary microphone from the specified sound source when the earphone is in a self-detection state (Anbo et al; Page 1; lines 20-30);
obtaining signal sensitivities of the primary microphone and the secondary microphone in a set frequency band according to frequency response curves of sound signals picked up by the primary microphone and the secondary microphone respectively (Anbo et al; Page 3; lines 1-10; frequency response of feedforward and feedback signals measured); and in response to determining that the signal sensitivity of only one of the primary microphone and the secondary microphone in the set frequency band is greater than a preset sensitivity threshold (Anbo et al; Page 4; lines 1-10; compare difference response to a threshold to detect faulty device), but do not expressly disclose switching a dual-microphone noise reduction algorithm to a single microphone noise reduction algorithm; second operation: obtaining sound signals picked up by the primary microphone and the secondary microphone from a specified sound source when the earphone is in a self-detection state; obtaining signal sensitivities of the primary microphone and the secondary microphone in a set frequency band according to frequency response curves of sound signals picked up by the primary microphone and the secondary microphone respectively; in response to determining that it is not a case where the signal sensitivity of only one of the primary microphone and the secondary microphone in the set frequency band is greater than a preset sensitivity threshold, calculating difference between the frequency response curves of the sound signals picked up by the primary microphone and the secondary microphone to obtain a frequency response difference curve; and performing, if an absolute value of the frequency response difference curve in the set frequency band is within a first sensitivity range, gain compensation on one microphone of the primary microphone and the secondary microphone which picks up the sound signal with the lower sensitivity; third operation: obtaining sound signals picked up by the primary microphone and the secondary microphone from a specified sound source when the earphone is in a self-detection state; obtaining signal sensitivities of the primary microphone and the secondary microphone in a set frequency band according to frequency response curves of sound signals picked up by the primary microphone and the secondary microphone respectively; in response to determining that it is not a case where the signal sensitivity of only one of the primary microphone and the secondary microphone in the set frequency band 1s greater than a preset sensitivity threshold, calculating difference between the frequency response curves of the sound signals picked up by the primary microphone and the secondary microphone to obtain a frequency response difference curve; selecting, if the absolute value of the frequency response difference curve in the set frequency band is not within the first sensitivity range, a first sub frequency band from the set frequency band, wherein an upper limit frequency of the first sub frequency band is the same as an upper limit frequency of the set frequency band; and performing, if an absolute value of the frequency response difference curve in the first sub frequency band is within a second sensitivity range, gain compensation on one microphone of the primary microphone and the secondary microphone which picks up the sound signal with the lower sensitivity: fourth operation: obtaining sound signals picked up by the primary microphone and the secondary microphone from a specified sound source when the earphone is in a self-detection state; obtaining signal sensitivities of the primary microphone and the secondary microphone in a set frequency band according to frequency response curves of sound signals picked up by the primary microphone and the secondary microphone respectively; in response to determining that it is not a case where the signal sensitivity of only one of the primary microphone and the secondary microphone in the set frequency band 1s greater than a preset sensitivity threshold, calculating difference between the frequency response curves of the sound signals picked up by the primary microphone and the secondary microphone to obtain a frequency response difference curve; selecting, if the absolute value of the frequency response difference curve in the set frequency band is not within the first sensitivity range, a first sub frequency band from the set frequency band, wherein an upper limit frequency of the first sub frequency band is the same as an upper limit frequency of the set frequency band; selecting, if the absolute value of the frequency response difference curve in the first sub frequency band is not within the second sensitivity range, a second sub frequency band from the first sub frequency band, wherein an upper limit frequency of the second sub frequency band is the same as the upper limit frequency of the first sub frequency band; and disabling, if an absolute value of the frequency response difference curve in the second sub frequency band is larger than an upper limit value of the second sensitivity range, a broadband call mode of the earphone. However, Shin et al disclose a device comprising switching a dual-microphone noise reduction algorithm to a single microphone noise reduction algorithm (Shin et al; Fig 1; switching between single and dual microphone). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the switching mode taught by Shin as switching mode for the device taught Sheerin when error detected. The motivation to do so would have been the reduction of power consumption.

Regarding claim 11, Anbo et al in view of Shin et al disclose the system for processing earphone abnormality, comprising an earphone according to claim 10 and a sound source device, wherein the sound source device has fixed relative positions with the primary microphone and the secondary microphone; the sound source device is configured to play a sound signal for the primary microphone and the secondary microphone to pick up (Anbo et al; feedforward and feedback microphone fixed relative to the loudspeaker).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anbo et al (CN 108401218A) in view of Shin et al (US 2012/0130713 A1) and further in view of Darlington et al (US 2019/0080682 A1).
Regarding claim 12, Anbo et al in view of Shin et al disclose the system according to claim 11, but do not expressly disclose wherein the sound source device is a terminal device; the terminal device is configured to obtain, in response to a playing operation of a user, a pre-stored sound signal whose signal sensitivity fluctuation rate is less than a set threshold, and play the sound signal. However, Darlington et al disclose a device wherein the sound source device is a terminal device; the terminal device is configured to obtain, in response to a playing operation of a user, a pre-stored sound signal whose signal sensitivity fluctuation rate is less than a set threshold, and play the sound signal (Darlington et al; Para [0030][0085]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the instruction feature taught by Darlington as calibration start feature for the device taught Sheerin when error detected. The motivation to do so would have been to provide a plurality of calibration command to the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651